Citation Nr: 0322011	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation beyond 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from July 1966 
to July 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


REMAND

In June 2002, the Board undertook additional development with 
respect to the issue listed on the title page of this action 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
The development actions requested by the Board have been 
completed and have resulted in the acquisition of medical 
records from the Vet Center in Duluth, Minnesota.  Some of 
the records are duplicates of those previously considered; 
however some were not previously reviewed by the RO.  
 
On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  
 
In the instant case, the veteran has not been provided the 
option of having the newly submitted evidence initially 
considered by the RO, and thus has not waived his right to 
have the newly acquired additional evidence considered 
initially by the RO.  A remand of the case is therefore 
required to comply with DAV.  In addition, the Board notes 
that it is unclear whether the RO has adequately provided the 
veteran with the notice to which he is entitled under 
38 U.S.C.A. § 5103(a).  

The Board notes that the veteran was last examined by VA for 
disability evaluation in April 1994.  The RO has scheduled 
him for examinations since that time on several occasions, 
and he has failed to report, without explanation.  The Board 
additionally notes, however, that the Court has emphasized, 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996). "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, it appears that the duty to assist has 
been frustrated by the veteran's failure to report for the 
examination needed to produce evidence essential to his 
claim.  The Board notes that the RO did not raise with the 
veteran the consequences of his failure to report for the VA 
examinations.  

VA must ensure that due process is served in deciding 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits (codified as amended 
at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. § 5103A sets out 
in detail the agency's "duty to assist" a claimant in the 
development of claims for VA benefits.  It is provided, in 
part, that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for VA benefits.  
38 U.S.C.A. § 5103A(a)(1) (West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The duty to notify requires VA to 
notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by the Secretary on behalf 
of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b) (West 2002).  
In addition, 38 C.F.R. § 3.159(b) details the procedures by 
which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  In addition, since the veteran is disagreeing with 
the 30 percent evaluation assigned in conjunction with his 
grant of service connection for PTSD, the RO should also 
consider the application of a "staged rating" to the 
veteran's original claim in accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999).  In that case, the U.S. Court 
of Appeals for Veterans Claims (Court) addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection -- which describes the present 
case -- and a claim for an increased rating of a service 
connected disability. 


In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required is completed.  The 
RO should ask the veteran to provide 
information regarding all medical 
treatment for the disabilities at issue 
here that has not already been made part 
of the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be permanently 
associated with the claims folder.

2.  The RO should then schedule the 
veteran for a VA psychiatric examination, 
for the purpose of assessing the degree 
of social and industrial impairment 
resulting from his service-connected 
PTSD.  If appropriate, all indicated 
tests to include psychological testing 
should be conducted in association 
therewith.  The examiner should also be 
requested to assign a score on the Global 
Assessment of Functioning (GAF) scale, 
and to describe what the score means for 
the veteran in terms of his 
psychological, social, and occupational 
functioning.  In addition, the 
symptomatology directly attributable to 
the veteran's service-connected disorder 
should be fully discussed.  The 
psychiatric examiner should comment on 
the interference with gainful employment 
attributable solely to the service-
connected disorder.  A complete rationale 
for all opinions expressed must be 
provided.

The RO is advised that the veteran must 
be given complete written notice advising 
him of the consequences of his failure to 
report for any examination, as well as a 
discussion of 38 C.F.R. § 3.655(b).  If 
he fails to report for any examination, 
this fact must be noted in the claims 
folder and a copy of the written notice 
of examination or refusal to report 
notice, whichever is applicable, must be 
associated with the claims folder.

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required.  Then, the RO 
should re-adjudicate the issue on appeal, 
taking into consideration the application 
of the appropriate rating criteria per 
Fenderson, supra regarding staged 
ratings.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


